      Case 1:20-cv-07326-PAE-DCF Document 21 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TRUSTEES OF THE FULTON FISH MARKET
WELFARE FUND and TRUSTEES OF THE FULTON
FISH MARKET PENSION FUND,                                                20 Civ. 7326 (PAE)

                                       Plaintiffs,                  ORDER OF DEFAULT
                        -v-                                            JUDGMENT

 F. ROZZO & SONS INC.,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On September 9, 2020, plaintiffs filed the complaint. Dkt. 1. On September 10, 2020,

plaintiffs served the summons and complaint on Amy Lesch, who was registered with the

Corporate Division of the Department of State as a person authorized to accept service on behalf

of the defendant, making defendant’s deadline to answer or otherwise respond October 1, 2020.

See Dkt. 6. Defendant has not responded to the complaint or otherwise appeared in this action.

On October 26, 2020, plaintiffs obtained a Clerk’s Certificate of Default. Dkt. 9. On November

17, 2020, plaintiffs filed a motion for default judgment. Dkts. 10–13.

       On November 19, 2020, the Court issued an order to show cause ordering defendant to

appear and oppose the Court issued an order directing defendant to oppose the motion for a

default judgment by December 17, 2020. Dkt. 15. On November 19, 2020, plaintiffs served

defendant, by first class mail, with their motion for a default judgment and supporting documents

and the Court’s order to show cause. Dkts. 16–19.

       The Court has reviewed plaintiffs’ motion for default judgment pursuant to Federal Rule

of Civil Procedure 55(b), Dkt. 10, and plaintiffs’ supporting affidavit, Dkt. 13. Because proof of
                                                 1
      Case 1:20-cv-07326-PAE-DCF Document 21 Filed 04/07/21 Page 2 of 2




service has been filed, defendant has not answered the complaint, the time for answering the

complaint has expired, and defendant failed to appear to contest entry of a default judgment for

that purpose, the Court enters a default judgment for plaintiffs against the defendant.

       The Court, by separate order, will commission an inquest into damages. The Court

respectfully directs the Clerk of the Court to terminate the motion pending at docket 10.

       SO ORDERED.

                                                        
                                                      ____________________________________
                                                      Paul A. Engelmayer
                                                      United States District Judge
Dated: April 7, 2021
       New York, New York




                                                 2
